UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1220


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD I. KATZ; SHEILA KATZ,

                Defendants – Appellants,

          and

COMPTROLLER OF THE TREASURY OF THE STATE OF MARYLAND; SEVERN
SAVINGS BANK,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-02107-JFM)


Submitted:   November 23, 2015              Decided:   December 8, 2015


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter F. Axelrad, N. Tucker Meneely, COUNCIL, BARADEL, KOSMERL &
NOLAN, P.A., Annapolis, Maryland, for Appellants.        Rod J.
Rosenstein,   United  States   Attorney,   Baltimore,  Maryland;
Caroline D. Ciraolo, Acting Assistant Attorney General, Robert
W. Metzler, Richard Caldarone, Tax Division, UNITED        STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Gerald I. Katz and Sheila Katz appeal from the district

court’s   order   denying   their      motion   for    reconsideration    of   a

prior order denying their motion to stay enforcement of an order

permitting the United States to foreclose federal tax liens on

certain real property.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            United States v. Katz, No. 8:11-cv-

02107-JFM   (D.   Md.    Dec.    30,   2014).     We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       3